Citation Nr: 1116889	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder to include as secondary to a left knee disorder.

4.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder to include as secondary to a left knee disorder.

5. Entitlement to service connection for a left hip disorder to include as secondary to a left knee disorder.

6.  Entitlement to service connection for a left thigh disorder described as left thigh atrophy to include as secondary to a left knee disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This appeal come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims at issue.

The Veteran presented testimony at an October 2010 Board hearing at the St. Petersburg, Florida RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The RO determined that new and material evidence had been submitted to reopen the claims for service connection for a left knee disorder, and low back and right knee disorders secondary to the left knee disorder.  However, the Board must also first examine whether the evidence warrants reopening the claims. This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). This is true even though the RO has denied the claim on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The claims of service connection for hypertension, a left knee disorder, a right knee disorder, a back disorder, and a left hip disorder are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left knee disorder was most recently denied in September 2005 and the Veteran did not appeal.

2.  The claim of entitlement to service connection for a low back disorder to include as secondary to a left knee disorder was most recently denied in September 2005 and the Veteran did not appeal.

3.  The claim of entitlement to service connection for a right knee disorder to include as secondary to a left knee disorder was denied in September 2005 and the Veteran did not appeal.

4.   Evidence submitted since the September 2005 RO decision is new in that it has not been previously considered and is material as it relates to unestablished facts necessary to substantiate the claims for left knee, low back, and right knee disabilities.

5.  The Veteran's currently diagnosed left thigh disorder, described as left thigh atrophy is causally related to his active duty service.

CONCLUSIONS OF LAW

1. The September 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2. The evidence received subsequent to the September 2005 rating decision is new and material; therefore, the claims for service connection for a left knee disorder; and a low back and right knee disorder to include as secondary to the left knee disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's left thigh atrophy is causally related to his active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claims and redefined its duty to assist him in obtaining such evidence. 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2006).  Given the favorable disposition of the claim of entitlement to service connection for a left thigh disorder no further discussion of the VCAA is required.  

In addition, given the favorable disposition of the action here in regards to reopening the claims of entitlement to service connection for left knee, low back, and right knee disorders, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of these jurisdictional issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Before proceeding to the merits, further development is necessary, which will be addressed in the Remand portion of this decision.


I.  New and material evidence

At his October 2010 Travel Board hearing the Veteran testified that he collided with another soldier in August 1969 during a mortar attack suffering a left knee injury.  He went on sick call and X-rays determined no damage.  Within a few weeks his left knee began to grow smaller.  He was medevaced to the 106th General Hospital, Yokohama, Japan for treatment for approximately 3 months.  He noted that he had right knee surgery prior to service.  However, he had no left knee problems prior to service. 

Entitlement to service connection for a left knee disability was initially denied in a June 1971 decision by the RO.  Service connection was denied because there was no evidence of a current left knee disability.  VA examination revealed the left knee had no tenderness, defects of contour, swelling, or loss of motion.  The Veteran was advised of his appellate rights; however, he chose not to appeal.

In a June 1997 rating decision the RO denied the Veteran's claim to reopen the claim of service connection for a left knee disability as he had submitted no new or material evidence in support of the claim.   In addition a claim for entitlement to service connection for a low back disorder to include as secondary to a left knee disorder was denied because the evidence failed to establish any relationship between the left knee disorder and a low back disorder. The Veteran was advised of his appellate rights; however, he chose not to appeal.

In a September 2005 rating decision the RO denied the Veteran's claims to reopen the claims of service connection for a left knee disability and a low back disability as no new or material evidence had been submitted in support of the claims.  In addition while there was evidence of treatment in service for low back complaints, the separation examination was entirely normal.  A July 1971 VA examiner found no specific antecedent event in service and the examiner also opined that it was not likely that the Veteran's back condition was related to the left knee disorder.  Finally, entitlement to service connection for a right knee disorder to include as secondary to a left knee disorder was denied as the condition preexisted service and no aggravation in service was shown.  The Veteran was advised of his appellate rights; however, he chose not to appeal.

In a September 2008 rating decision the RO reopened and denied the Veteran's claim of service connection for a left knee disability as a September 2005 medical opinion from Dr. Shelburne (discussed below) was considered to be new and material evidence.  The RO however found that the evidence continued to show that the left knee disorder was not incurred in or aggravated by service. 
 
The RO also reopened and denied the Veteran's claim of service connection for a low back disability.  While the medical opinion from Dr. Shelburne opined that the low back disorder was related to the left knee disorder, the evidence still failed to establish service connection for the left knee disorder.  Further there was no evidence that the low back condition was incurred in service or during any presumptive period after service.

The RO denied the Veteran's claim to reopen the claim of service connection for a right knee disability.  

In general, unappealed RO decisions are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled. See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the September 2005 RO decision includes a January 2008 letter, from James R. Shelburne, D.O., noting the appellant had been his patient for many years.  He was seen for various complaints of pain including knee pain, back pain, cervical pain, and chronic pain syndrome.  In looking through the files he noted treatment in August 1969 for a left knee injury sustained in service.  Effusion, medial collateral laxity, joint tenderness, and atrophy of the quadriceps were noted.  The diagnosis was internal derangement of the left knee.  Since that time he has suffered from left knee pain which has thrown off his center of balance causing a strain.   He noted that after reviewing his records that, "it is evident that his knee pain preceded all of his back problems.  His current limitations and disabilities of the back can clearly be related to his initial knee injury."  
Florida Orthopaedic Institute records dated in May 2010 noted that the Veteran was evaluated for a history of left knee pain which he attributed to an injury sustained in service in August 1969.  He reported being flown to Japan for three months of treatment and being informed at that time that they suspected a torn medial meniscus.  He has had problems with the left knee ever since.  The examiner noted that a March 2009 MRI of the left knee revealed a tear of the posterior horn of the medial meniscus.  He also noted that it appears that he had advanced medial compartment and patellofemoral compartment degenerative joint disease.  He strongly believes that the left knee meniscus tear was the result of his injury in service.  The examiner opined that upon review of the medical evidence that was submitted and his recollections of the injury, "it is very well possible that his meniscus tear could have resulted from his injury sustained in August 1969 however; because there were no notes or medical documents with this diagnosis, it is difficult for me to confirm that this is absolutely certain."  

The evidence also includes MRIs of the left knee, Social Security records, VA examinations and treatment records, private treatment records, and the Veteran's testimony before the Board in October 2010.

There is now evidence of a left knee disability and nexus opinions to service offered by Dr. Shelburne and a Florida Orthopaedic Institute physician (Dr. J. Miller) which there was not at the time of the September 2005 rating decision. This evidence is new and material and therefore the claims should be reopened.

In summary, new and material evidence has been submitted to reopen the Veteran's claims for entitlement to service connection for a left knee disorder, and low back and right knee disabilities to include as secondary to the left knee disorder. The claims are reopened.

II.  Service connection- Left thigh disorder, described as left thigh atrophy

The Veteran claims that he has a left thigh disability, specifically atrophy of the thigh that was incurred in service.  

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation), "the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Disorders diagnosed after discharge may be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the claimant had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to provide evidence of the presence of a disability; however, the probative value and credibility of his statements must be assessed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006) (although a Veteran's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence). 

August 1969 STRs noted a one month history of a left knee injury while playing football.  Examination revealed left knee minimal effusion; and moderate quadriceps atrophy.  The Veteran was started on physical therapy for his left knee injury.  It healed well on the program.   

A later August 1969 STR noted the left knee was healed but weak.  There was no effusion; or joint line tenderness; but, the left quadriceps was noticeably smaller than the right.  The impression was an old knee injury healed except for quadriceps atrophy.  

A December 1969 STR noted that the left knee was healed and the only residual noted was quadriceps atrophy. 

In a June 2009 VA examination the examiner evidence of left thigh atrophy by examination.  She opined that the left thigh condition was most likely caused by or as a result of the same as seen in the service or the result of an injury in service, and or his left knee condition.  The rationale was that he had documented quadriceps atrophy in service and there was present evidence of atrophy.

In this case, the Board concludes that service treatment records document a history of left thigh atrophy subsequent to a left knee injury in service; and, post-service medical records document current left thigh atrophy, and there is a medical opinion linking the two and no contrary opinion or evidence.

Thus, the Board concludes that the Veteran's claim for service connection for left thigh atrophy is warranted.

ORDER

The Board having determined that new and material evidence has been presented, reopening of the Veteran's claim for service connection for a left knee disability is granted.

The Board having determined that new and material evidence has been presented, reopening of the Veteran's claim for service connection for a low back disability to include as secondary to a left knee disorder is granted.

The Board having determined that new and material evidence has been presented, reopening of the Veteran's claim for service connection for a right knee disability to include as secondary to a left knee disorder is granted.

Service connection for a left thigh disorder, described as left thigh atrophy is granted.


REMAND

a.  Hypertension

In April 2008 the Veteran filed a claim for diabetes mellitus and hypertension secondary to exposure to Agent Orange.  VAMC clinical records dated in April 2008 noted the Veteran had registered for an Agent Orange examination.  It was noted that he had a 5 year history of being diagnosed with hypertension.  He stated that he had been told by a private provider approximately one year prior that he had diabetes based on blood sugar readings.  He submitted no medical records for review.

By rating action in September 2008 service connection was denied for diabetes mellitus as the Veteran had not been diagnosed with diabetes.  Hypertension was denied as the available scientific evidence did not support the conclusion that hypertension was associated with herbicide exposure.  In addition there was no evidence of hypertension in service or within the one year presumptive period for hypertension.  The Veteran was first diagnosed with hypertension in 2004, or 33 years after service.  Finally there was no medical evidence that hypertension was due to or caused by any other service connected medical condition.
  
Subsequently, by rating action in June 2010, service connection was granted for diabetes mellitus effective from April 5, 2010.  This was the date that VAMC medical records revealed the Veteran had a confirmed diagnosis of diabetes mellitus.

Although VA has determined that the Veteran's current hypertension is not directly related to service, there remains a question as to whether the Veteran's hypertension is related to his now service-connected diabetes mellitus.  Although he has not specifically alleged that his hypertension is secondary to his diabetes, the Board finds that this issue should nevertheless be addressed by a medical professional.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all possible legal theories, including those unknown to the Veteran, by which he can obtain the benefit sought for the same disability).

b.  Left knee disorder; low back disorder, right knee disorder, and left hip disorder to include as secondary to a left knee disorder.

After a careful review of the claims folder, the Board finds that the Veteran's claims of entitlement to service connection for a left knee disorder; low back disorder, right knee disorder, and left hip disorder to include as secondary to a left knee disorder, must be remanded for further action.
The evidence of record is insufficient for the Board to render a decision on the claims for service connection for a left knee disorder; low back disorder, right knee disorder, and left hip disorder to include as secondary to a left knee disorder.  Additional development of the medical evidence and adjudication on these bases is therefore indicated. The above considerations require further investigation by medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examination where indicated by the facts and circumstances of an individual case. See Murphy v. Derwinski, 1 Vet. App. 78 (1990). Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Board finds that the Veteran's low back disorder, right knee disorder, and left hip disorder as it pertains to secondary service connection to a left knee disorder is inextricably intertwined with the left knee claim and therefore may only be considered when the development is completed on the left knee claim. Accordingly, they must be considered together and thus a decision by the Board on the Veteran's low back disorder, right knee disorder, and left hip disorder as secondary to a left knee disorder would at this point be premature. See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Dr. Shelburne noted in his January 2008 letter that he had treated the Veteran for many years.  Dr. Miller of the Florida Orthopaedic Institute, also treated the Veteran.  They both offered nexus medical opinions regarding the Veteran's claims.    
The RO should make attempts to obtain the medical treatment records from Drs. Shelburne and Miller, prior to re-reexamining the Veteran.  The Veteran should be asked to identify any other providers who have treated him for any left knee, low back, right knee, or left hip disorder which is not already included in the claims file and provide the RO with authorization to obtain these records prior to his examination.

Accordingly, the Veteran should be afforded VA examinations for his hypertension; left knee disorder; and low back disorder, right knee disorder, and left hip disorder to include as secondary to a left knee disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4) (2010).  The examiners should be asked to address the questions of whether the Veteran presently has hypertension related to his service-connected diabetes mellitus; and, whether the Veteran currently has a left knee disorder; and, a low back, right knee, and left hip disorder related to his period of active duty or to his left knee disorder.

It is essential that the examining physicians review the Veteran's claims file including Drs. Shelburne and Miller's, and any other providers records, prior to rendering an opinion in these matters and note that review in the reports.  A complete rationale must be provided for all opinions. See 38 U.S.C.A. § 5103A (d); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 Vet. App. 127 (1993).  The Veteran should be given the opportunity to provide any additional information and/or medical records relevant to his claim. 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since September 2008 for hypertension; and all other treatment records from the Tampa VAMC from May 2010 to the present.  

2.  Contact the Veteran and request that he identify any private providers who treated him for hypertension; and, for a left knee disorder; low back disorder, right knee disorder, and left hip disorder.  Following receipt of the necessary medical releases from the Veteran, including a release for records from Dr. James R. Shelburne, 2727 W. Dr. Martin Luther King, Jr. Blvd, Suite 760, Tampa, Florida 33607; and from, Dr. J. Miller, Florida Orthopaedic Institute, 13020 Telecom Parkway, N. Tampa, Florida 33614; request those records and any other treatment records identified by the Veteran that are not already of record.  

3.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his hypertension is related to his service- connected diabetes mellitus.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently shown hypertension is caused or aggravated by his service-connected diabetes mellitus. (In this regard, to be aggravated is to undergo an increase in severity that is proximately due to or the result of diabetes mellitus.)  A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made.

4.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his left knee disorder is related to his period of service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished. The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is related to his military service, or to his complaints and treatment during that service.  Dr. Shelburne's and Dr. Miller's medical records and the MRI CD from Tower Imaging received September 2008 and in the claims file should be reviewed and discussed by the examiner.  A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made.

5.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his low back disability, right knee, and left hip disorders are related to his period of service; and if service connection is granted for a left knee disorder, whether they are secondary to the left knee disorder.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability, right knee, and left hip disorders are related to his period of service or to a left knee disorder.  Dr. Shelburne's and Dr. Miller's medical records and the MRI CD from Tower Imaging received September 2008 and in the claims file should be reviewed and discussed by the examiner.  A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made.

6.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations were sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.

8.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 




Department of Veterans Affairs


